IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                             )
                                               )
       v.                                      )   I.D. No. 1412013291
                                               )
JAVON J. LEMONS,                               )
                                               )
                      Defendant.               )


                              Date Submitted: July 11, 2022
                              Date Decided: August 2, 2022

                  ORDER DENYING DEFENDANT’S MOTION
                    FOR MODIFICATION OF SENTENCE

       Upon consideration of Defendant’s Motion for Modification of Sentence

(“Motion”), Superior Court Criminal Rule 35, statutory and decision law, and the

record in the case, IT APPEARS THAT:

       1.     On September 16, 2015, Defendant pled guilty to Robbery First Degree,

Possession of a Firearm During the Commission of a Felony, and Drug Dealing.1

Defendant was sentenced to 15 years at Level V followed by decreasing levels of

supervision and probation.2



1
  D.I. 9.
2
 D.I. 10. Defendant was sentenced as follows: for Robbery First Degree, IN14-12-1640, 15 years
at Level V, suspended after 3 years at Level V for 2 years at Level IV DOC Discretion, suspended
after 6 months, followed by 18 months at Level III, hold, at Level V until space is available at
Level IV DOC Discretion; For Possession of a Firearm During the Commission of a Felony, IN14-
12-1627, 6 years at Level V; For Drug Dealing, IN14-12-2492, 8 years at Level V, suspended for
18 months at Level III probation. The Level III probation is concurrent to any Level III under
criminal action number IN14121640.
       2.     This is Defendant’s fifth motion for modification of sentence.3

       3.     Defendant filed the instant motion for modification of sentence on July

11, 2022.4 In this motion, he again asks the Court to modify the Level IV DOC

Discretion portion of his sentence, in this instance to Level IV Work Release.5

       4.     Superior Court Criminal Rule 35 governs motions for modification of

sentence. Under Rule 35(b), “[t]he Court may. . . reduce the . . . the term or

conditions of partial confinement or probation, at any time.”6 The Court, however,

will not consider repetitive requests for reduction or modification of sentence.7

       5.     As noted above, this is Defendant’s fifth motion for modification of his

sentence and, as such, the motion is barred as repetitive.8 Defendant’s sentence is

appropriate for all the reasons stated at the time of the sentencing. No additional

information has been provided to the Court that would warrant a modification of this

sentence.




3
  The Court denied his previous four motions. See D.I. 13, D.I. 15, D.I. 18, D.I. 22.
4
  D.I. 23.
5
  Id. See also D.I. 21. Defendant previously requested that the Level IV DOC Discretion portion
of his sentence be eliminated.
6
  Super. Ct. Crim. R. 35(b).
7
  Super. Ct. Crim. R. 35(b).
8
  See supra note 3.
                                              2
      NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s

Motion for Modification is DENIED.




                                               /s/ Jan R Jurden
                                         Jan R. Jurden, President Judge



cc:   Original to Prothonotary
      Annemarie H. Puit, DAG
      Javon J. Lemons (SBI# 00485129)




                                     3